Title: From George Washington to Jean-Louis-Ambroise, chevalier de Villefranche de Genton, 12 May 1782
From: Washington, George
To: Villefranche de Genton, Jean-Louis-Ambroise, chevalier de


                        
                            Sir
                            Head Quarters Newburgh May 12th 1782
                        
                        After making the proper Estimate of Plank which will be necessary for Platforms to the Batteries in case of
                            the Seige of New York I have to request you will without loss of time arrange that business with the Quartr Mastr Gen. or
                            his Asst with the Army, and that you will inform him in writing specifically, of all the Articles which will be required
                            of that Department, that measures may be instantly taken for Providing them. 
                        You will be pleased to advise me as soon as may be, of the result of this arrangement. I am &c.

                    